department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l july number release date cc pa apjp b3 postf-168998-01 uilc internal_revenue_service national_office legal advice memorandum for benjamin a de luna from subject associate area_counsel cc lm rfp jax curt g wilson assistant chief_counsel cc pa apjp proper signatory for consents to extend the time to assess tax attributable to partnership items this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend partnership partner partner subsidiary parent_corporation subsidiary limited_partnership date date date date date date date date date tax_year tax_year tax_year tax_year state state state corporate officer issue sec_1 whether a form 872-p consent to extend the time to assess tax attributable to partnership items for tax_year signed by an officer of the parent of the former tax_matters_partner tmp is valid to extend the statute_of_limitations on assessment for all partners of partnership who is the tax_matters_partner for tax_year through tax_year inclusive authorized to extend the statute_of_limitations for partnership’s partnership items conclusion sec_1 when a partner merges into another entity the surviving entity steps into the shoes of the partner and succeeds to the partner’s interests in the partnership accordingly it is likely that the form 872-p is valid because it was executed by the successor-in-interest by merger of each of the partners in partnership the tax matters partner’s designation terminated upon its merger into another entity the other general_partner was disqualified as tmp when it merged into another entity under these circumstances the service is authorized to select a tmp we recommend that the service consult with the taxpayer to seek its views on this matter facts we rely on the facts you have provided partnership is a partnership that was organized under state law on date at all relevant periods partnership was subject_to the provisions of sec_6221 through inclusive tefra partnership had two general partners partner and partner each partner had a general_partnership interest in partnership partnership designated partner as tmp on its partnership returns for tax_year tax_year tax_year and tax_year as provided under regulations sec_301_6231_a_7_-1 the partnership_agreement named partner as its tmp and gave partner a broad grant of power with respect to the partnership’s tax affairs partnership dissolved in date partner was a subsidiary of subsidiary which was a subsidiary of parent_corporation parent_corporation was the parent of a consolidated_group which filed consolidated income_tax returns partner was a state corporation in date partner merged with subsidiary a state corporation partner was formally dissolved on date on date subsidiary adopted a corporate resolution giving corporate officer as a vice president of subsidiary the authority to execute tax returns extensions of the limitation periods closing agreements etc on behalf of subsidiary and its subsidiaries partner a limited_partnership organized under state state law changed its name to limited_partnership then merged with subsidiary on date we believe subsidiary was the surviving entity subsidiary is a subsidiary of subsidiary partnership’s partnership return form_1065 for tax_year was filed on date a form 872-p consent to extend the time to assess tax attributable to partnership items which extended the statute_of_limitations until date was executed on date corporate officer signed the form 872-p as an authorized representative of partner the tmp of partnership it is unclear from the facts we have been provided when the service was advised that both partners in partnership had merged out of existence law and analysis issue in general the period for assessing a tax attributable to any partnership_item is three years following the date the partnership files its return for the year in question or three years following the last day for filing the return whichever period expires later i r c a this period may be extended with respect to any partner by written_agreement between the service and the partner or with respect to all partners by an agreement entered into by the service and the tax_matters_partner or any other person authorized by the partnership in writing to enter into such an agreement i r c b in the instant case a form 872-p consent to extend the time to assess tax attributable to partnership items was executed for partnership by corporate officer as an authorized representative of partner the tmp of partnership the consent was executed on date in date however partner merged with subsidiary and was formally dissolved on date under sec_301_6231_a_7_-1 the liquidation or dissolution of an entity terminates the tmp designation under sec_6231 and sec_301_6231_a_7_-1 if a partnership has not made a subsequent designation and the original designation has terminated then the general_partner having the largest profits interest in the partnership at the close of the taxable_year is the tax_matters_partner a designation under sec_301_6231_a_7_-1 remains in effect until a termination event occurs the merger and dissolution of partner terminated its tmp status prior to the execution of the form 872-p partnership neither designated another tmp nor did it authorize any other person to enter into an agreement to extend the statute_of_limitations see i r c b b accordingly partner the only other general_partner at the close of the taxable_year under audit became the tmp partner however merged with subsidiary on date prior to the execution of the consent to extend the statute_of_limitations on assessment accordingly its status as tmp also terminated under the flush language of sec_6231 the service has the authority to select a tmp when no general_partner has been designated and when the default designation rules do not apply see also sec_301_6231_a_7_-1 the service is required to notify all notice partners of its selection we conclude under the facts of this case that the service was authorized to select a tmp the service however did not select a tmp for tax_year for this reason there is no tmp for tax_year a form 872-p would be valid however if executed by each partner in the partnership the two partners of partnership partner and partner merged with the other entities prior to the time the form 872-p was executed thus the issue is whether a successor-in-interest by merger has authority to bind the partnership partner was a state corporation under state state law the separate existence of a constituent corporation ceases to exist when all the requisite formalities of a merger have been completed at which time the surviving corporation takes on all the rights and assumed obligations of the constituent corporation as its own partner was a limited_liability partnership organized under state law likewise under state law a limited_partnership ceases to exist after merger when all formalities have been completed at which time the surviving entity takes on all the rights and assumed obligations of the surviving entity state is the state of incorporation for subsidiary and of organization for subsidiary to the extent that the laws of state are applicable the result is the same under state law when a merger occurs the old business_entity has its identity absorbed into that of the surviving entity see in date when the requirements of merger were satisfied subsidiary stepped into the shoes of partner and assumed all its rights and obligations on date partner merged with subsidiary a state limited_liability_company thus subsidiary stepped into the shoes of partner and assumed all its rights and obligations it is arguable whether the status of the two merged entities as partners of partnership survived the mergers under state law however a surviving entity is subject_to the debts and duties of its constituent entities presumably this statute contemplates empowering the surviving corporation to engage in all transactions needed to wind up the affairs of the merged entity further subsidiary and subsidiary as successors-in-interest to partner and partner respectively are the only entities remaining with an interest in adjustments related to partnership as such it is logical that they would be permitted to execute consents on behalf of partnership in georgetown petroleum-edith forrest v commissioner tcmemo_1994_13 the issue was the validity of a consent to extend the statute_of_limitations the consents were signed in by an officer of georgetown petroleum inc gpi the sole general_partner and the tmp of the partnership in date however before the consents were executed gpi merged into another corporation petroleum logic inc pli noting the prior course of dealing with the corporate officer the fact that the corporate officer was also the president of pli and the fact that there was no evidence that the service knew or had reason to know that gpi has been merged into pli the court held that the corporate officer had authority to act on behalf of and bind the partnership and concluded that the consents were effective in this case the form 872-p was executed by corporate officer on behalf of partner as tmp of partnership corporate officer is a vice president of subsidiary authorized to execute tax-related documents on behalf of subsidiary and its subsidiaries subsidiary is a subsidiary of subsidiary thus corporate officer was authorized to execute consents on behaif of both of the successors-in-interest by merger of the two original partners of partnership we conclude there are sufficient grounds to support the argument that corporate officer had the authority to execute the tax_year consent in addition you have indicated that the taxpayer is amenable to curing any defects that may exist in the consents as signed ratification is permissible in a tefra proceeding to adopt the actions of an agent see generally 100_tc_353 in this case it would be advisable to seek ratification of the form 872-p for tax_year as a protective measure issue as discussed above partner 1’s status as tmp was terminated upon its merger into another entity the only other general_partner also merged into another entity terminating its status as tmp partnership did not designate a successor tmp accordingly the service is authorized to select a partner to be the tmp sec_301_6231_a_7_-1 alternatively the successors-in-interest may designate a tmp as a best practice we recommend the parties attempt to reach a mutual agreement as to which entity should be selected as tmp assuming the service selects subsidiary as the tmp subsidiary is a member of a consolidated_group of which parent_corporation is the parent accordingly a corporate officer of parent_corporation may sign as agent for subsidiary as follows parent_corporation ein by insert name insert office held as agent of subsidiary as successor-in-interest by merger to partner ein tmp and general_partner of partnership case development hazards and other consideration sec_1 the failure to properly identify corporate officer’s representative capacity should not invalidate the consent see 85_tc_839 georgetown petroleum-edith forrest v commissioner tcmemo_1994_13 subsidiary adopted a corporate resolution prior to the execution of the form 872-p which authorized corporate officer as vice president of subsidiary to execute tax-related documents on behalf of subsidiary and subsidiaries subsidiary however was and is a member of the consolidated_group for which parent_corporation is the parent_corporation parent_corporation filed consolidated tax returns for the group including subsidiary under sec_1 a the common parent is the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year no subsidiary has authority to act for or to represent itself in any such matter accordingly an officer of parent_corporation would have been in a better position to bind subsidiary and subsidiary where members of a consolidated_group are partners in a tefra partnership we generally recommend signatures from the parent of the consolidated_group as agent for the members and from the tmp of the partnership individually notwithstanding the general_rule the service may upon notifying the common parent deal directly with any member of the group in respect of its liability in which event the member shall have full authority to act for itself sec_1 a in addition under sec_301_6231_a_7_-1 a partnership may only designate a person as the tmp for a taxable_year if that person was a general_partner at some time during the taxable_year for which the designation is made or is a general_partner in the partnership as of the time the designation is made sec_301_6231_a_7_-1 and q set forth the guidelines for the commissioner’s selection of the tmp these regulations clearly contemplate the selection of a general_partner for this duty or at a minimum the selection of a partner in the alternative we believe parent_corporation has authority to sign as agent for the two successors-in-interest by merger of the original partners for the reasons set forth above this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions s susan t mosley by susan t mosley senior technician reviewer cc pa apjp b3
